a                                                           06/23/2021



                                                                    Case Number: DA 21-0208

1
2                                                  FILED
3                                                    JUN 2 3 2021
                                                           Greenwood
                                                   Bowen
4                                                Clerk of
                                                          Supreme Court
                                                             Montana
                                                    State of
5
             IN THE SUPREME COURT OF THE STATE OF MONTANA
6                      Cause No. DA 21-0208
7                     * * * * * * * * * *
     IN RE THE MARRIAGE OF:     )
8                               )
     CHAD M. NELSON,            )
9                               )    ORDER GRANTING
      Respondent/Appellant,     )    APPELLANT'S MOTION TO
10                              )    DEADLINE FOR FILING OPP:1- AG
            -v-                 )
11                              )
     ERIN E. NELSON,            )
12                              )
      Petitioner/Appellee.      )
13                              )
14     HAVING reviewed the Appellant's Motion to Continue
15   Filing Opening Brief, and considering that he has subs^..-.:Ar
16   as his own attorney, and for good cause shown,
17     Appellant's motion is granted and he shall have until
18   Fk.A.T.A...,Oh         , 2021 to file his opening brief
19
20   DATED this A...a   day of June, 2021
21
22
                                 Supreme Court Justice
23
24
25
26
27
28

                                      1